LEASE AGREEMENT THIS Lease made and entered into this 21st day of April, 2009 by and between Wilshire Inter-Group, Inc. located at 545 West Russell Road, 43, Las Vegas, Nevada 89148 (hereinafter "LESSOR") and Irish Jet, Inc. 775 West Sahara Ave., Las Vegas, Nevada 89117 (hereinafter "LESSEE"). WITNESSETH Whereas LESSOR is the owner of the commercial premises set forth in paragraph 1. below, and whereas LESSEE desires to lease said premises for commercial purposes, and LESSOR is agreeable to the same; now therefore, in consideration of the foregoing recitals and the mutual covenants and conditions contained herein, LESSOR hereby leases said premises to LESSEE, and LESSEE hereby leases said premises from LESSOR, upon the following terms and conditions: 1.
